MEMORANDUM **
Manuel Meza-Gomez seeks review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its order denying his motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
In Meza-Gomez’s opening brief, MezaGomez fails to address, and therefore has waived any challenge to, the BIA’s determination that his motion to reconsider was untimely. See Martinez-Serrano v. INS, 94 F.Sd 1256, 1259-60 (9th Cir.1996) (holding issues which are not specifically raised and argued in a party’s opening brief are waived).
We lack jurisdiction to review the BIA’s underlying order dismissing Meza-Gomez’s direct appeal from the immigration judge’s decision because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.